IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,143


                         EX PARTE VENNETTA WASHINGTON
                       AKA BRANETTA SUE WASHINGTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1178636 IN THE 232ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of assault on a public servant and sentenced to two years’ imprisonment. She did not appeal her

conviction.

       Applicant contends, inter alia, that her trial counsel rendered ineffective assistance because

he failed to investigate Applicant’s age to discover she was only fifteen years old at the time of her

offense and plea. We remanded this application to the trial court for findings of fact and conclusions
                                                                                                      2

of law.

          Trial counsel filed an affidavit with the trial court. Based on that affidavit, as well as the

entirety of the record, the trial court determined that trial counsel was ineffective in that counsel

failed to discover Applicant was fifteen years old at the time of her offense and plea and that such

ineffective representation prejudiced Applicant. Applicant is entitled to relief. Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Hernandez v. State, 726
S.W.2d 53, 56-57 (Tex. Crim. App. 1984). We find, therefore, that Applicant is entitled to relief in

the judgment of conviction in Cause No. 1178636 from the 232nd Judicial District Court of Harris

County.

          Relief is granted. The judgment in Cause No. 1178636 in the 232nd Judicial District Court

of Harris County is set aside, and Applicant is remanded to the custody of the sheriff of Harris

County.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: April 29, 2009
Do Not Publish